DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1, 4, 12 and 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the analyzed infrared sensor data" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the aviary" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the aviary" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the aviary" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 12 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Claims 4, 12 and 20 disclose the term “aviary” which is not cited nor described in the specifications and the drawings. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-11 and  13-19 of U.S. Patent Application No. 16/780,663.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
Instant Application
Application 16/780,663
Claim 1. 
A system for monitoring beehive strength in an apiary, comprising: 
a sensor; 
a data communications and collection device to collect sensor data; and 
a processor to: 
analyze the sensor data to determine a result indicating beehive strength; and communicate a signal reporting the analyzed infrared sensor data.
Claim 1
A system for monitoring beehive strength in an apiary, comprising: 
a sensor; 
a data communications and collection device to collect sensor data; and 
a processor to: 
analyze the sensor data to determine a result indicating beehive strength, said analysis comprising determining the number of frames within the apiary that are populated with bees; and communicate a signal reporting the analyzed sensor data.
The similarities between the two independent claims are shown in boldface. It is clear that all limitations of the current application can be obtained from the parent case.

Dependent claims:
Limitation of claims 2-3 and 5-8 can be obtained from claims 2-3 and 5-8 of parent case respectively.
Limitation of claim 4 can be obtained from claim 1 of parent case.
Claim 9. 
A method for determining beehive strength comprising: 
generating sensor data via a sensor; communicating the sensor data to a remote data analysis computing device, the remote data analysis computing the beehive strength based upon the sensor data; 
reporting the remote data analysis.
Claim 9. 
A method for determining beehive strength comprising: 
generating sensor data via a sensor; communicating the sensor data to a remote data analysis computing device, the remote data analysis comprising determining the number of frames within the apiary that are populated with bees so as to determine the beehive strength based upon the sensor data; and 
reporting the remote data analysis.
The similarities between the two independent claims are shown in boldface. It is clear that all limitations of the current application can be obtained from the parent case.

Dependent claims:
Limitation of claims 10-11 and 13-16 can be obtained from claims 10-11 and 13-16 of parent case respectively.
Limitation of claim 12 can be obtained from claim 9 of parent case.
Claim 17. 
A method for determining beehive strength comprising: 
receiving sensor data by a remote data analysis computing device; 
analyzing, by the remote data analysis computing device, the sensor data to determine beehive strength; and 
communicating the beehive strength to a user computing device.
Claim 17. 
A method for determining beehive strength comprising: 
receiving sensor data by a remote data analysis computing device; 
analyzing, by the remote data analysis computing device, the sensor data comprising determining the number of frames within the apiary that are populated with bees so as to determine beehive strength; and 
communicating the beehive strength to a user computing device.
The similarities between the two independent claims are shown in boldface. It is clear that all limitations of the current application can be obtained from the parent case.

Dependent claims:
Limitation of claims 18-19 can be obtained from claims 18-19 of parent case respectively.
Limitation of claim 20 can be obtained from claim 17 of parent case.

It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent U.S. Patent Application No. 16/780,663 to provide all the functions of the current application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chapa (US 20170079249 A1) in view of Qin (CN 207135954 U).

Claim 1. Chapa  discloses a system for monitoring beehive strength in an apiary (read as The system includes a monitoring device located adjacent to a beehive and configured to collect input data regarding the health and productivity of a beehive [0022]. FIG. 1. The term “strength” is not explicitly defined so any measurement of the beehive environment could be interpreted as such.), comprising: 
a sensor (read as one or more sensors [0023]. FIG. 1 items 105a-d); 
a data communications and collection device to collect sensor data (read as The monitoring device has one or more ambient sensors configured to collect ambient data around the beehive, one or more gates configured to track the movement of individual bees into and out of the beehive in the form of movement data [0022]); and 
a processor (FIG. 2 item 14, Processor) to: 
analyze the sensor data to determine a result indicating beehive strength (read as This information is processed by a control system and compared to baseline data for the generation of health and productivity notifications [0020]); 
communicate a signal reporting the analyzed infrared sensor data (read as This information is processed by a control system and compared to baseline data for the generation of health and productivity notifications. The notifications are provided to the beekeeper for his/her use in maintaining the beehive. The beekeeper may receive communication remotely or via a message center on the monitoring device [0020]).
Chapa does not explicitly disclose analyzing and communicating infrared sensor data.
However, in the related field of endeavor Qin discloses: so inside the bee hive using infrared thermal imaging endoscope photographing, and the condition can be displayed by the thermal imaging device. according to the requirement, the processor can control the infrared heat imaging endoscope bending, turning, extending, inside the beehive multi-angle shooting, the information acquisition is more accurate, and it can be in beehive bees, larva, pupa and parasitic diseases for heat imaging picture shooting, to analyze the number of bee larva chrysalis distribution and whether there is parasite (Qin: English translation).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Chapa with the teaching of Qin in order to ensure the health and stability of the colony (Qin: English translation).

Claim 2. The system of claim 1, the combination of Chapa and Qin teaches,
wherein the sensor comprises an infrared sensor, a thermometer, a humidity sensor (Chapa: read as Sensor 105a is configured to obtain at least one of temperature and/or relative humidity readings from the environment. [0024]), a pressure sensor, or a global positioning system.

Claim 3. The system of claim 1, the combination of Chapa and Qin teaches,
wherein the sensor data includes infrared data, temperature in the hive, a humidity level (Chapa: read as Sensor 105a is configured to obtain at least one of temperature and/or relative humidity readings from the environment. [0024]), a pressure, location data, an altitude, an orientation or relative orientation, data indicative of health of one or more bees, or data indicative of stress of one or more bees.

Claim 5. The system of claim 1, the combination of Chapa and Qin teaches, where in the signal comprises a signal indicating beehive strength (Chapa: read as collect input data regarding the health and productivity of a beehive [0022)).

Claim 6. The system of claim 1, the combination of Chapa and Qin teaches, wherein analyzing the sensor data comprises predictively modeling changes in beehive strength based upon environmental factors and beehive health data (Chapa: read as The system also is configured to monitor the activity level of the bees. This information is processed by a control system and compared to baseline data for the generation of health and productivity notifications [0020] ... increasing at higher than expected rates. It may provide an indication of illness if the population is decreasing at higher than expected rates [0027]).

Claim 7. The system of claim 1, the combination of Chapa and Qin teaches, wherein the data communications and collection device comprises a mobile computer device (Chapa: FIG. 1, item 111).

Claim 8. The system of claim 1, the combination of Chapa and Qin teaches, wherein the data communications and collection device comprises a mobile application (Chapa: read as The user interface may be that of a mobile application [0035)).

Claims 9-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapa (US 2017/0079249 A1) in view of Li (CN 109145032 A).

Claim 9. Chapa discloses a method for determining beehive strength (read as The system includes a monitoring device located adjacent to a beehive and configured to collect input data regarding the health and productivity of a beehive [0022]. The term “strength” is not explicitly defined so any measurement of the beehive environment could be interpreted as such) comprising: 
generating sensor data via a sensor (read as Sensors 105 are used by system 101 to monitor various external or physical properties of beehive 102. For example, sensors 105 may include sensors configured to measure temperature, light, and weight. Ambient sensors are those sensors dedicated to obtaining information related to the surrounding area or environment to beehive 102 [0024]); 
communicating the sensor data to a remote data analysis computing device (read as Sensors 105 are used by system 101 to monitor various external or physical properties of beehive 102. For example, sensors 105 may include sensors configured to measure temperature, light, and weight. Ambient sensors are those sensors dedicated to obtaining information related to the surrounding area or environment to beehive 102 [0031]), the remote data analysis computing the beehive strength based upon the sensor data (read as Sensors 105 are used by system 101 to monitor various external or physical properties of beehive 102. For example, sensors 105 may include sensors configured to measure temperature, light, and weight. Ambient sensors are those sensors dedicated to obtaining information related to the surrounding area or environment to beehive 102 [0031]); 
reporting the remote data analysis (read as produce notifications, graphical performance data, and health data, transmitted by one or more ways, including: fax, text, email, cloud based upload/download (i.e. world-wide web) [0031]).
Chapa does not explicitly disclose using a remote data analysis computing system.
However, in the related field of endeavor Li discloses: The beehive information processing platform is connected with the beehive information acquisition device through the network [0125]. FIG. 4.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Chapa with the teaching of Li in order to provide effective means for quantitative collection, processing and integration and intelligent management and control of aquaculture environmental data ( Li [0005]).

Claim 10. The method of claim 9, the combination of Chapa and Li teaches,
wherein the sensor comprises an infrared sensor, a thermometer, a humidity sensor (Chapa: read as Sensor 105a is configured to obtain at least one of temperature and/or relative humidity readings from the environment. [0024]), a pressure sensor, or a global positioning system.

Claim 11. The method of claim 9, the combination of Chapa and Li teaches,
wherein the sensor data comprises infrared data, temperature data, a humidity level (Chapa: read as Sensor 105a is configured to obtain at least one of temperature and/or relative humidity readings from the environment. [0024]), a pressure, location data, an altitude, an orientation or relative orientation, data indicative of health of one or more bees, or data indicative of stress of one or more bees.

Claim 13. The method of claim 9, the combination of Chapa and Li teaches,
wherein computing the beehive strength includes comparison of the sensor data to a predictive model indicating beehive strength (Chapa: read as This information is processed by a control system and compared to baseline data for the generation of health and productivity notifications. [0020]).

Claim 15. The method of claim 9, the combination of Chapa and Li teaches,
wherein reporting the remote data analysis comprises sending the remote data analysis to an online computer application (Li: read as …monitoring and control through a cloud platform [0006]).

Claim 16. The method of claim 9, the combination of Chapa and Li teaches,
wherein reporting the remote data analysis comprises sending the remote data analysis to a mobile application (Li: read as …the mobile terminal background service module is used to provide background data and services for the mobile terminal. Support, to realize the service function of the beehive information processing cloud platform on the mobile terminal through APP… [0138]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipate by Li (CN 109145032 A).

Claim 17. Li discloses a method for determining beehive strength (FIG. 1 all steps. [0015-0018]. The term “strength” is not explicitly defined so any measurement of the beehive environment could be interpreted as such) comprising: 
receiving sensor data by a remote data analysis computing device (read as The beehive information processing platform is connected with the beehive information acquisition device through the network [0125]. FIG. 4); 
analyzing, by the remote data analysis computing device, the sensor data to determine beehive strength (read as beehive information collecting device includes a beehive environment collecting module for collecting beehive environment parameter and sent them to the beehive information processing platform; a honey yield and bee behavior collecting module for collecting honey yield and beehive  images and images of bee colonies in the beehive. The sound intensity parameter and sending to the beehive information processing platform… an air temperature sensor, an air humidity sensor, an illumination intensity sensor. a carbon dioxide concentration sensor, a dust sensor etc. [0125-0127]); and 
communicating the beehive strength to a user computing device (read as count the abnormal beehive environment parameter values, the time when honey is not collected, and the activities of bees, and sends manual intervention prompt information to the terminal. The terminal can be a mobile phone, tablet, desktop computer, and the like [0079-0080]).

Claim 18. The method of claim 17, Li discloses,
wherein the sensor comprises an infrared sensor, a thermometer, a humidity sensor (read as an air temperature sensor, an air humidity sensor, an illumination intensity sensor, a carbon dioxide concentration sensor, a dust sensor etc. [0127]), a pressure sensor, or a global positioning system.

Claim 19. The method of claim 17, Li discloses,
wherein the sensor data comprises infrared data, temperature data, a humidity level (read as an air temperature sensor, an air humidity sensor, an illumination intensity sensor, a carbon dioxide concentration sensor, a dust sensor etc. [0127]), a pressure, location data, an altitude, an orientation or relative orientation, data indicative of health of one or more bees, or data indicative of stress of one or more bees.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646